Peters, J.
Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered March 30, 1998, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
Defendant, a prison inmate, was convicted after trial of the crime of promoting prison contraband in the first degree based upon evidence that correction officers saw defendant in possession of a razor blade wrapped in electrical tape which he was then observed throwing away. The correction officers immediately subdued defendant and retrieved the weapon. Defendant was sentenced as a second felony offender to a prison term of 3 to 6 years.
Defense counsel contends that there are no nonfrivolous issues which can be raised on appeal and seeks to be relieved of her assignment as counsel for defendant. Upon our review of the record and our finding that issues arising from the Sandoval motion would not render an appeal “wholly frivolous” (People v Saunders, 52 AD2d 833, 834; see, Anders v California, 386 US 738; People v Hamm, 246 AD2d 926; People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650), we hereby relieve defense counsel of her assignment and assign “independent counsel [to] take a fresh look at [the] proceeding” (People v Rhodes, 245 AD2d 844, 845).
Mikoll, J. P., Crew III, Spain and Carpinello, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.